Case 8:21-cv-00094-DOC-JDE Document 1-3 Filed 01/15/21 Page 1 of 3 Page ID #:34




                EXHIBIT C
4/1/2019                                     Case 8:21-cv-00094-DOC-JDE Document 1-3 – Natural
                                                                              Gummies  FiledCBD01/15/21
                                                                                                 Living Page 2 of 3 Page ID #:35



                                                                                                                                                                0
                                                                                                                                                                 



    HOME      SHOP      EDIBLES & DRINKS         GUMMIES




    EDIBLES & DRINKS, GUMMIES                                                  EDIBLES & DRINKS, GUMMIES             EDIBLES & DRINKS, GUMMIES

    Living Gummies                                                             Living Gummy Rings Bag Cherry 100mg   Living Gummy Rings Bag Green Apple 100mg

                                                                                                              
    $40.00                                                                     $20.00                                $20.00

       ADD TO CART                                                                ADD TO CART                           ADD TO CART




    EDIBLES & DRINKS, GUMMIES                                                  EDIBLES & DRINKS, GUMMIES             EDIBLES & DRINKS, GUMMIES
    Living Natural Gummies Bag                                                 Living Sour Gummies                   Living Sour Gummies Bag

                                                                                                              
    $20.00                                                                     $40.00                                $20.00

       ADD TO CART                                                                ADD TO CART                           ADD TO CART




https://naturalcbdliving.com/living/product-category/edibles-drinks/gummies/                                                                                            1/2
4/1/2019                                     Case 8:21-cv-00094-DOC-JDE Document 1-3 – Natural
                                                                              Gummies  FiledCBD01/15/21
                                                                                                 Living Page 3 of 3 Page ID #:36


    EDIBLES & DRINKS, GUMMIES

    Living Vegan Gummies

       
    $46.00

       ADD TO CART




                            DO YOU HAVE QUESTIONS?                                                  NATIONWIDE SHIPPING                                  EASY SECURE PAYMENTS
                           sales@naturalcbdliving.com                                             We ship to all US states                            VISA - MASTERCARD - AMEX - DISCOVER




    BE THE FIRST TO KNOW
                                                                                                 Email Address                            Subscribe
    Get all the latest information on Events, Sales and Offers.
    Sign up for newsletter today.




    CONTACT INFORMATION

          Email: sales@naturalcbdliving.com



    MY ACCOUNT                                                                 FDA DISCLOSURE                                                            WORKING DAYS/HOURS
    About us                               Home                                These Statements have not been evaluated by the FDA and are not           Mon - Sun / 9:00AM - 5:00PM
    Contact us                             Privacy Policy                      intended to diagnose, treat or cure any disease. Always check with your
    My Account                             FDA Disclosure
                                                                               physician before starting a new dietary supplement program.




    ©2018 • Natural CBD Living • All Rights Reserved




https://naturalcbdliving.com/living/product-category/edibles-drinks/gummies/                                                                                                                   2/2
